Exhibit 10.4

2009 Performance Based Restricted Stock Unit Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the 2006 Stock Incentive Plan (the “Plan”) of NCR Corporation (“NCR”) as
described on the restricted stock unit information page on the website of NCR’s
third party Plan administrator, subject to the terms and conditions of this 2009
Performance Based Restricted Stock Unit Agreement (this “Agreement”) and the
Plan.

1. Subject to potential reduction as set forth in Section 2, one hundred and
fifty percent of the Stock Units will become nonforfeitable (“Vested”) on the
date (your “Vesting Date”) that the Compensation and Human Resource Committee of
the NCR Board of Directors (the “Committee”) certifies that NCR has achieved the
level of Return on Capital (as defined below) described in your award letter for
the period from January 1, 2009, through December 31, 2011 (the “Performance
Period”), provided that you are continuously employed by NCR or any of its
affiliate companies (referred to collectively herein as “NCR”) until your
Vesting Date. In all cases, the Committee shall certify whether NCR has achieved
the specified level of Return on Capital no later than March 15 of the calendar
year next following the end of the Performance Period.

2. The actual number of Stock Units that become Vested based on achieving the
level of Return on Capital during the Performance Period described in your award
letter may be reduced by the Committee in its sole and absolute discretion based
on such factors as the Committee determines to be appropriate and/or advisable
including without limitation NCR’s achievement of Cumulative Net Operating
Profit (“CNOP”) for the Performance Period. It is the current intention of the
Committee that the Committee will exercise its discretion to reduce the number
of Stock Units that will Vest based on NCR’s achievement of CNOP for the
Performance Period as set forth in the following chart, provided, that the
Committee reserves the right to deviate from such reduction formula based on
achievement of CNOP and may reduce the number of Stock Units that will Vest
based on such other factors as the Committee in its sole and absolute discretion
determines to be appropriate and/or advisable; provided, however, that it is the
intention of the Committee that it will deviate from such reduction formula
based on achievement of CNOP only in extreme and unusual circumstances:

 

Cumulative Net Operating Profit Level

   Stock Units Earned (as a % of
Stock Units Awarded)  

Threshold

   25 %

Target

   100 %

Maximum

   150 %



--------------------------------------------------------------------------------

3. “CNOP” is defined as (A minus (B times C)). “A” equals the cumulative
“Non-Pension Operating Income” (which is operating income before defined benefit
pension expense (or income) and including costs attributable to stock options)
for the Performance Period, as reported by NCR at the conclusion of the
Performance Period. “B” equals “Controllable Capital”, which is working capital
(comprised of accounts receivable plus inventory, minus the sum of accounts
payable, deferred revenue and customer deposits), plus the sum of Property,
Plant & Equipment, other current assets excluding taxes, and capitalized
software, minus the sum of payroll and employee benefits and other current
liabilities, excluding taxes and severance (FAS 112 liability). “C” equals 10%,
which approximates NCR’s weighted average cost of capital.

4. Except as may be otherwise provided in Section 6 or pursuant to an election
under Section 14(k) of the Plan, Vested Stock Units will be paid to you between
January 1 and March 15 of the calendar year next following the end of the
Performance Period. Such Stock Units will be paid to you in shares of NCR common
stock (such that one Stock Unit equals one share of NCR common stock) or, in
NCR’s sole discretion, in an amount of cash equal to the Fair Market Value (as
defined in the plan) of such number of shares of NCR common stock as of the
Vesting Date (or such earlier date upon which the Stock Units have become Vested
pursuant to Section 6 of this Agreement), or a combination thereof.

5. For purposes of this Agreement, “Return on Capital” shall mean Non-Pension
Operating Income divided by Controllable Capital, each as defined in Section 3
above.

6. If your employment with NCR terminates prior to your Vesting Date due to:
(i) your death; (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”);
(iii) Retirement (defined as termination by you of your employment with NCR at
or after age 55 with the Consent of the Committee other than, if applicable to
you, for Good Reason (as described below) following a Change in Control (as
defined in the Plan)); or (iv) reduction-in-force; then, on your Vesting Date,
and based upon the Committee’s determination of Return on Capital, a pro rata
portion of the Stock Units will become Vested. The pro rata portion will be
determined by calculating the total number of shares or cash you would have
received (through Vesting of Stock Units) if your NCR employment had not
terminated prior to the end of the Performance Period, and multiplying that
number by a fraction, the numerator of which is the number of full and partial
months of employment you completed after the date of grant of this award, and
the denominator of which is the number of months in the Performance Period. If
your employment terminates prior to the end of the scheduled Performance Period
for any reason other than as otherwise described in this Section 6, the Stock
Units will automatically terminate and be forfeited and no shares or cash will
be issued or paid (as the case may be).

Notwithstanding any provision in this Agreement to the contrary:

(i) in the event a Change in Control occurs on or prior to the first anniversary
of grant and this restricted stock unit award is not assumed, converted or
replaced by the continuing entity, the Stock Units shall Vest immediately prior
to the Change in Control (without regard to performance or pro-ration) at the
“Target” level,

 

2



--------------------------------------------------------------------------------

(ii) in the event a Change in Control occurs after the first anniversary of
grant and this restricted stock unit award is not assumed, converted or replaced
by the continuing entity, the Stock Units shall Vest immediately prior to the
Change in Control (without regard to performance after the Change in Control or
pro-ration) based on actual performance to date as of the last day of the month
immediately preceding the month in which the Change in Control occurs, except
that if the Change in Control occurs during the first five days of the month,
then actual performance to date will be measured as of the last day of the month
before the month immediately preceding the month in which the Change in Control
occurs,

(iii) in the event of a Change in Control on or prior to the first anniversary
of grant wherein this restricted stock unit award is assumed, the Stock Units
shall be converted to a time-based Stock Unit award that will Vest at the end of
the Performance Period (without regard to performance or pro-ration) at the
“Target” level, subject to your continued employment through the end of the
Performance Period,

(iv) in the event of a Change in Control after the first anniversary of grant
wherein this restricted stock unit award is assumed, the Stock Units shall be
converted to a time-based Stock Unit award that will Vest at the end of the
Performance Period (without regard to performance after the Change in Control or
pro-ration) based on actual performance to date as of the last day of the month
immediately preceding the month in which the Change in Control occurs, except
that if the Change in Control occurs during the first five days of the month,
then actual performance to date will be measured as of the last day of the month
before the month immediately preceding the month in which the Change in Control
occurs, subject to your continued employment through the end of the Performance
Period, and

(v) notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment (as defined in the Plan) by NCR other than for Cause or Disability
(as such terms are defined in the Plan) or, if you are a participant in the NCR
Change in Control Severance Plan, an NCR Severance Policy or a similar
arrangement that defines “Good Reason” in the context of a resignation following
a Change in Control and you terminate your employment for Good Reason as so
defined, to the extent not then-Vested, the converted time-based Stock Units
award shall Vest immediately upon your Termination of Employment at the level
specified in clause (iii) or (iv) as applicable.

To the extent that Stock Units become Vested pursuant to clauses (i) through
(v) of the Change in Control provisions of this Section 6 and your right to
receive payment of such Vested Stock Units does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the Vested Stock Units shall be paid within 30
days after the date that such Stock Units become Vested.

 

3



--------------------------------------------------------------------------------

To the extent that Stock Units become Vested pursuant to clauses (i) through
(v) of the Change in Control provisions of this Section 6 and your right to
receive payment of such Vested Stock Units constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code, the Vested Stock
Units shall be paid during the earlier of the following: (a) between January 1
and March 15 of the calendar year next following the end of the scheduled
Performance Period, and (b) within 30 days after your “separation from service”
within the meaning of Section 409A of the Code during the 24 months following
the Change in Control.

Notwithstanding the foregoing, if Vested Stock Units become payable as a result
of your “separation from service” within the meaning of Section 409A of the Code
(other than as a result of death), and you are a “specified employee” as
determined under NCR’s policy for determining specified employees on the date of
separation from service, the Stock Units shall instead be paid on the first
business day after the date that is six months following your “separation from
service” within the meaning of Section 409A of the Code. NCR may, in its sole
discretion and to the extent permitted by Treasury Regulation §
1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay all outstanding Stock
Units to you within 30 days before or 12 months after a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of NCR within the meaning of Section 409A
of the Code.

7. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 7.

8. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of NCR and securities of entities other than NCR) for the Stock
Units subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities). The Committee will adjust the Performance Goals (as defined in the
Plan) applicable to any awards to reflect any unusual or non-recurring events
and other extraordinary items, impact of charges for restructurings,
discontinued operations, and the cumulative effects of accounting or tax
changes, each as defined by generally accepted accounting principles and as
identified in NCR’s financial statements, notes to the financial statements,
management’s discussion and analysis or other NCR’s SEC filings.

 

4



--------------------------------------------------------------------------------

9. At all times before your Vesting Date, the Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Stock Units are to be paid in
the form of shares of NCR common stock, NCR will instruct its Transfer Agent
and/or third party Plan administrator to record on your account the number of
such shares underlying the number of Stock Units, and such shares will be freely
transferable.

10. Any cash dividends declared before your Vesting Date on the shares
underlying the Stock Units shall not be paid currently, but shall be converted
into additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 10, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of NCR’s common stock on the Dividend Payment Date.

11. NCR has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Stock Units, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Stock Units, and you or
your legal representative or beneficiary will be required to pay any such
amounts. By accepting this award, you consent and direct that, if you are paid
through NCR’s United States payroll system at the time the Stock Units Vest,
NCR’s stock plan administrator may withhold or sell the number of shares of NCR
common stock underlying the number of Stock Units from your award as NCR, in its
sole discretion, deems necessary to satisfy such withholding requirements. If
you are paid through a non-United States NCR payroll system, you agree that NCR
may satisfy any withholding obligations by withholding cash from your
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the withholding obligation.

12. In exchange for the Stock Units, you agree that during your employment with
NCR and for a twelve (12) month period after the termination of employment (or
if applicable law mandates a maximum time that is shorter than twelve
(12) months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR:
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 12) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or

 

5



--------------------------------------------------------------------------------

her employment with NCR, its subsidiaries or affiliates, or otherwise cease his
or her relationship with NCR, its subsidiaries or affiliates; or (c) solicit the
business of any firm or company with which you worked during the preceding two
(2) years while employed by NCR, including customers of NCR, its subsidiaries or
affiliates. If you breach the terms of this Section 12, you agree that in
addition to any liability you may have for damages arising from such breach, any
unvested Stock Units will be immediately forfeited, and you will pay to NCR the
Fair Market Value of any Stock Units that Vested or cash paid to you in lieu of
such Stock Units that were issued during the twelve (12) months prior to the
date of termination of your employment. Such Fair Market Value shall be
determined as of your Vesting Date. If you breach the terms of this Section 12
prior to the end of the Performance Period but after your employment terminates
due to the circumstances described in the first paragraph of Section 6, your
award will be forfeited and you will not receive a pro rata portion of the Stock
Units.

As used in this Section 12, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer is maintained by the NCR Law Department.

13. By accepting the Stock Units, you agree that, where permitted by local law,
any controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR shall be resolved by arbitration. If you are
employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorney’s
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association for an arbitration held in the United States, or similar applicable
rules for an arbitration held outside the United States. The Stock Units will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR. If any portion of this paragraph is
held to be unenforceable, it shall be severed and shall not affect either the
duty to arbitrate or any other part of this paragraph.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 12, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 12, NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable

 

6



--------------------------------------------------------------------------------

relief to preserve the status quo pending appointment of an arbitrator and
completion of an arbitration. You stipulate to the exclusive jurisdiction and
venue of the state and federal courts located in Montgomery County, Ohio, the
location from which NCR’s equity programs are administered, for any such
proceedings.

14. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any shares of NCR common stock
underlying the Stock Units. In the event of your death, any such shares
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other shares of NCR common stock underlying the Stock Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the shares of NCR common stock underlying the Stock Units in question may be
transferred to your estate, in which event NCR will have no further liability to
anyone with respect to such shares.

15. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

16. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the NCR Board of Directors or the Committee.

17. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 13 of this Agreement shall prevail.

 

7